Citation Nr: 1631842	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-26 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral Achilles tendonitis and calf strain.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral Achilles tendonitis and calf strain.

3.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as abdominal pain, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

5.  Entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis.

6.  Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis.

7.  Entitlement to an initial compensable rating prior to July 25, 2012, and a rating in excess of 30 percent thereafter for a left calf strain.

8.  Entitlement to an initial compensable rating prior to July 25, 2012, and a rating in excess of 30 percent thereafter for a right calf strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 2007, with confirmed service in Southwest Asia.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, the Veteran was afforded a hearing before the undersigned at the RO.  A transcript for the hearing is associated with the record.  

When the claims were before the Board in June 2014, they were remanded for additional development and adjudicative action.  

The Board notes that in March 2015, prior to the promulgation of a Board decision, the Appeals Management Center (AMC) granted the Veteran's claim of entitlement to service connection for migraine headaches.  The grant of service connection for migraine headaches constitutes a full grant of benefits and the claim of service connection for this issue is no longer in appellate status.

Additionally, the issue of entitlement to an initial rating in excess of 10 percent for bilateral Achilles tendonitis with bilateral calf strain was granted 10 percent evaluations for left and right Achilles tendonitis and separate ratings for left and right calf strain, rated noncompensable prior to July 25, 2012, and 30 percent disabling thereafter.  This did not satisfy the Veteran's appeal.  The case has been returned to the Board for further appellate action.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Pursuant to a June 2014 remand, the Veteran was afforded additional VA examinations in February 2015 to determine the nature and etiology of her sinus symptoms and low back, bilateral knee, and gastrointestinal disorders and the current severity of service-connected bilateral Achilles tendonitis and bilateral calf strain.  As discussed below, the Board finds the February 2015 VA examination reports inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Bilateral knees and low back

The Veteran contends that bilateral knee and back disabilities are related to pain that began in active service.  In the alternative, she asserts that service-connected bilateral Achilles tendonitis and bilateral calf strain aggravates her bilateral knee and back disorders.

A February 2015 VA examination report noted the Veteran's complaints of back pain began while stationed in Korea that worsened during her tour of duty in Iraq, and that she continued to have low back pain.  With regard to the bilateral knees, the VA examiner noted the Veteran's knee pain began in Korea and worsened from running on rugged terrain in Iraq.  The examiner opined that the back and bilateral knee disabilities were not related to active service because there was no evidence in the Veteran's service treatment records of any back or knee disorder.  Further, the examiner opined that the disabilities were not caused or aggravated by service-connected Achilles tendonitis with calf strain because medical literature did not support a finding that Achilles tendonitis with calf strain caused degenerative arthritis of the knees or back.

The Board finds the February 2015 VA examination report inadequate for adjudication purposes because the conclusions do not fully address the requested inquiries.  The VA examiner did not provide an opinion with adequate rationale concerning whether the Veteran's service-connected Achilles tendonitis with calf strain aggravated bilateral knee and back arthritis.  Additionally, the examiner's rationale did not account for the Veteran's lay statements that back and bilateral knee pain began in service due to sleeping on hard surfaces, including while wearing gear, daily heavy lifting of shower tents and laundry machines, and for prolonged periods of being on her feet.  Therefore, the claims must be remanded for another VA examination that addresses all theories of entitlement with a rationale that accounts for all pertinent evidence of record.  

Sinusitis and Abdominal Pain

The Veteran asserts that sinusitis and abdominal pain began in service.  In July 2012 testimony, she reported sharp stomach pains began in Korea and continued ever since and that the stomach cramps were constant and not solely present during her menstrual cycle.

In a February 2015 VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx examination report, the Veteran reported that her sinus symptoms worsened while stationed in Korea and increased in Iraq due to dust and heat.  She indicated that her sinuses were worse during the allergy season, with symptoms of sneezing, coughing, and drainage.  The examiner declined to diagnose any sinus, nose, throat, larynx, or pharynx condition and noted that a January 2015 X-ray report found clear sinuses with congenital absent or non-developed frontal sinuses.  The examiner found sinusitis less likely as not related to active service because there was no documentation in service treatment records of the condition and no medical evidence that the Veteran had sinusitis.

In the February 2015 VA stomach and duodenal conditions examination report, the Veteran reported that she had stomach issues, to include vomiting and nausea, while station in Korea from 2005 to 2006, and that her stomach issues improved after separation from service.  The examiner reported a 2004 diagnosis of gastroenteritis that resolved without residuals and declined to diagnose a current gastrointestinal disorder.

In the February 2015 VA Gulf War medical examination report, the examiner noted the Veteran's symptoms of a stomach condition, back and joints disorders, muscle injury, and headaches that were not diagnosed illnesses for which no etiology was established.  The examiner noted fibroid tumors that caused heavy bleeding with cramps resulting in anemia that was first diagnosed after the Veteran returned from Iraq to be an additional sign or symptom that may represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness.  The examiner concluded that the Veteran did not have a medically unexplained or undiagnosed condition attributable to Gulf War Service.

The Board finds the February 2015 VA examination reports inadequate for the purposes of adjudicating the claims.  In particular, the February 2015 VA Gulf War examination report did not provide an adequate rationale to support the opinion that the Veteran did not have respiratory or gastrointestinal signs or symptoms that may represent an undiagnosed illness or diagnosed medically unexplained chronic multisymptom illness that accounted for the Veteran's lay statements that she had gastrointestinal cramps and sinus problems that worsened during service in Southwest Asia and continued since.  Further, the Board notes that the February 2015 VA gastrointestinal examination report's opinion that the Veteran did not have any current gastrointestinal diagnosis did not account for the Veteran's July 2012 testimony that sharp stomach pains began in Korea, continued ever since, and were not solely present during her menstrual cycle.  

Therefore, the claims must be remanded for another VA examination to determine the nature and etiology of the Veteran's claimed sinusitis and gastrointestinal disorder.

Bilateral Achilles Tendonitis with Calf Strain

In the February 2015 VA ankle conditions examination report, the Veteran reported worsening ankle and calf symptoms since her last VA examination, with stiffness, swelling, and pricking sensations while she walks.  The examiner measured range of motion of 5 degrees dorsiflexion and 35 degrees plantar flexion with pain on examination and with weight bearing that the examiner found caused functional loss.  The examiner further noted localized tenderness to palpation to the Achilles tendon and medial and lateral calcaneus, crepitus, normal muscle strength, no ankle instability, and that the Veteran had additional swelling that contributed to the disability.  The examiner opined that the disability caused functional limitations of pain while walking and with prolonged standing.

The Board finds the foregoing VA examination report to be inadequate for adjudicative purposes because the February 2015 VA examination report noted pain during the Veteran's range of motion testing and with weight-bearing that resulted in functional loss, but did not provide the degree of additional functional loss due to pain for rating purposes.  The Board notes that when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, in light of the United States Court of Appeals for Veterans Claims' (Court) decision Correia v. McDonald, No. 13-3238, 2016 WL 3591858, at *8 (Vet. App. July 5, 2016), the Board finds an additional VA examination is warranted to determine the extent of limitation of motion due to pain on both active and passive motion, in weight-bearing and non weight-bearing, and in comparison to the range of motion of the opposite, undamaged joint pursuant to range of motion testing specified in 38 C.F.R. § 4.59.

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and extent of all impairment due to the service-connected bilateral Achilles tendonitis.

Additionally, the Board finds that the right and left calf strain claims must also be remanded as they are clearly inextricably intertwined with the matters of entitlement to increased ratings for bilateral Achilles tendonitis.  Specifically, evidence obtained regarding the extent and severity of the bilateral Achilles tendonitis disabilities may produce evidence pertinent to the calf strain matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claims for increased ratings of bilateral calf strain must be deferred until the required evidentiary development discussed above is completed.  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from December 2009 to the present.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of her claimed disabilities; in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claims based upon undiagnosed illness and medically unexplained chronic multisymptom illness.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Following the examination of the Veteran as well as a thorough review of the record, the examiner is requested to:   

(a) Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) or medically unexplained multisymptom illness(es) of which any of the following are a manifestation:  signs or symptoms involving fatigue; headache; muscle pain; joint pain; signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; and menstrual disorders. 

(b)  If any or all of the claimed disabilities, noted in (a) above, are not deemed either manifestations of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner must, based on review of the record and examination of the Veteran, assess each disability individually and provide a medical opinion as to whether there is a 50 percent or greater probability that the disorder is etiologically related to the Veteran's active service.  

(c)  With respect to each bilateral knee and low back disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected Achilles tendonitis and calf strain.   

The examiner should specifically discuss the Veteran's lay statements that back and bilateral knee pain began in service due to sleeping on hard surfaces, daily heavy lifting, and standing for prolonged periods.  The examiner should also address the Veteran's statements that sinus and gastrointestinal symptoms began in service, increased in severity in Southwest Asia, and continued since.  

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided

3. The Veteran should also be afforded a VA examination to determine the current degree of severity of her bilateral Achilles tendonitis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In particular, the examiner should be directed to provide a full description of any functional loss or functional limitations, if warranted, during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement due to the service-connected Achilles tendonitis and to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






